Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 24 April 1813
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy April 24th 1813.

Yesterdays post brought us heavey tydings tidings from Philadelphia. our Friend, our Physician, the constant and weekly correspondent of my Husband is no more; the Learned the accomplished, the Benevolent Rush is gone; I cannot describe how heavily this loss falls upon us in our old Age. it is like severing a Limb from the Body. upon the 10th of this Month the president received a Letter full of spirits & vigor, for which he was always remarkable. Yesterday expecting a Letter from him in return for one written upon the 18th, a Letter came, from Dr Waterhouse, inclosing his sons account of his death after a few days illness with the typhus fever—he who from principles of benevolence, exposed his Life through the two dreadfull yellow fevers which almost depopulated the city of Philadelphia by remaining in the city when thousands fled, to Comfort and administer relief to those poor objects, who could not remove was then preserved, as the Bishop of Marceilles  was during the plague which raged there, which occasiond pope to Ask?
“Why drew Marceilles Bishop purer Breath
“When nature sickened and each gale was death”
The stroke to me was sudden. altogether unprepared, it comes with redoubled force—I had looked to him as the Friend most capable of doing justice to the Character of my Friend, should he survive him. they served together in the commencement of the Revolution in Congress, more than thirty years ago. there they contracted a Friendship and intimacy which no changes or time or circumstance have ever interupted—a steady faithfull Friend, through all the vissisitudes which have shaken off many others “a Friend unrotten at the core” and whose constant correspondence was our weekly delight and entertainment—
What is the worst of woes that wait on Age?”
What stamps the wrinkle deeper on the brow?
To view each lov’d one blotted from Life’s page
And be alone on Earth”
“Before the Chastener humbly let me bow,
o’er heart divided and o’er hopes destroy’d”
I find releif in pouring out my sorrows. I beleive we feel more sensibly in Age the loss of those who have journeyed with us near the last stage, and if we live to old Age, we may be said, “to be alone on Earth” as it respects those who were our cotemporaries.
I thank you my dear Sister for your her excellent Letter of April 7th I should have replied sooner, but I have much engaged in writing abroad. so few safe conveyances present, that I wished to avail myself of this as soon as I was officially informed that two gentleman were joind in commission with mr Adams under the Mediation of the Emperor Alexander to negotiate a peace with Great Britain
“The Secretary of State writes me, “The conduct of mr Adams has obtaind the entire approbation of the president; and it is hoped that he will take part in negotiation for peace should G Britain accept the Mediation of Russia, as is presumed, and in forming a commercial treaty with both those powers as is contemplated, his knowledge of the subject in relation to both makes it of great importance that his country should have the advantage of his Services in the important transactions”
Heaven grant that he may be an instrument in the hand of providence of restoring peace to his Bleading Country I regret that one of the Gentlemen associated, should be so unpopular an appointment, yet he has filld great and responsible stations, and without any delinquincy or proof of mal conduct—altho not without back biting calumny his not being a Native is a great objection, in the minds of many people and is in mine. altho a genevian he is from a land of freedom and Liberty he is undoubtedly is a man of sense experience and knowledge of public affairs. he is well known to mr Adams, altho as the common people say—“I say it that should not say it, I beleive there are many persons who had rather intrust the whole negotiation in the hands of mr Adams, than have had him thus associated. but to him it would have been considerd too great & weighty a trust  to have borne it alone. it has been customary here to have send three ministers, when a negotiation for peace has been treated for.
I am sensible it is a great and mighty trust—if a peace is made—there will be a dissatisfaction with many, and if they are unsuccessfull the continuence of the war will be asscribed to them.
I hope they will do their duty and submit concequences—
I have letters from mrs Smith she had been again afflicted with distressing pain and lameness and thinks she shall not be able to come this spring—
I have been the last week quite sick with the severest cold, I have had through the winter.— it is going of—let me hear from you and from mr Peabody who I am sorry to learn has been so much indisposd I would rather suppose his complaint Rheumatic than other ways—
We are all in pretty good health in all the families which amidst other afflictions is a comfort scarcely over estimated, but by its reverse. If I had patience to revise and coppy my Letters they might be more worthy the perusal of my sister—but they are the spontaneous effusions of a heart full of Love and affection, to my dear Sister, now the only remaining Branch from the ancient stock, yet  unpluct from the Heart of her / affectionate

Abigail Adams